

115 HJ 26 IH: Denying congressional consent for President Donald J. Trump to accept any present, Emolument, Office, or Title, of any kind whatever, from any King, Prince, or foreign state throughout the tenure of his Presidency.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 26IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Ms. Kaptur (for herself, Ms. Jackson Lee, Mr. Takano, Ms. Lee, Mr. Cohen, Mr. Conyers, Ms. Shea-Porter, Mr. Doggett, Mr. Connolly, Mr. Nadler, Mr. Soto, Ms. DeLauro, Mr. Carson of Indiana, Mr. Blumenauer, Mr. Ellison, Ms. Fudge, Mr. Peters, Mr. Ryan of Ohio, Ms. Hanabusa, Mr. McGovern, Mr. Thompson of Mississippi, Ms. Eddie Bernice Johnson of Texas, Mr. Hastings, Mr. Larson of Connecticut, Mr. Courtney, Mrs. Bustos, Ms. Blunt Rochester, Mr. Garamendi, Mr. Tonko, Ms. Speier, Mr. Pocan, Ms. Pingree, and Ms. Sánchez) submitted the following joint resolution; which was referred to the Committee on Oversight and Government ReformJOINT RESOLUTIONDenying congressional consent for President Donald J. Trump to accept any present, Emolument,
			 Office, or Title, of any kind whatever, from any King, Prince, or foreign
			 state throughout the tenure of his Presidency.
	
 Whereas article I, section 9 of the Constitution provides as follows: No Title of Nobility shall be granted by the United States: And no Person holding any office of Profit or Trust under them, shall, without the Consent of the Congress, accept of any present, Emolument, Office, or Title, of any kind whatever, from any King, Prince, or foreign State.;
 Whereas our Founding Fathers identified the importance of and included a broad anticorruption measure known as the Emolument Clause to preserve independence from external influence of any holders of public office of profit or trust;
 Whereas the Framers inclusion of the Emoluments Clause covers more than just overt quid pro quo bribery and anything of any value whatever, but also encompassed the way judgment could be clouded by private concerns and improper dependencies, incidents where politicians and public institutions serve private interests at the public’s expense;
 Whereas the Framers strict Constitutional rule protected the most vital safeguard of freedom: the preservation of exclusive loyalty of Federal officeholders to the best interests of the United States of America, the provision guards against after-the-fact corruption;
 Whereas it has been widely accepted for almost two centuries that the Emoluments Clause applies to the President of the United States; and
 Whereas President Donald J. Trump will be in violation of the Emolument Clause from the moment he executes the Oath of Office unless he is divested of his numerous domestic and foreign business interests: Now, therefore, be it
	
 1.Short titleThis joint resolution may be cited as the No Congressional Consent for President Donald J. Trump To Accept Foreign Emoluments of Any Kind Whatsoever.
		2.Congressional consent for acceptance of Foreign Emoluments
 (a)In generalThe President, as holder of a Federal office, is subject to the strict scrutiny of the Emoluments Clause.
 (b)Congressional consentAs a holder of office of profit or trust, the President shall not accept any present, Emolument, Office, or Title, of any kind whatever, from any King, Prince, or foreign state, without the consent of Congress.
 (c)Emolument qualificationHistoric meaning and precedent provides that what qualifies as an Emolument is given broad construction, further broadened by the inclusion of any kind whatever, leaving Congress with the power to consent or deny consent to a full spectrum of transactions.
 (d)King, prince, or foreign stateEmoluments reach not only foreign states, but also their agents and instrumentalities, and precedent has determined that corporations owned or controlled by a foreign government are presumptively foreign states.
 (e)No consent To accept foreign emolumentsThe authority granted in article I, section 9, and reaffirmed in subsection (b) hereby denies congressional consent to allow President Donald J. Trump to accept any present, Emolument, Office, or Title of any kind whatever, from any King, Prince, or foreign state.
			(f)Applicability of other requirements
 (1)Nothing in this joint resolution supersedes any requirement of related laws that limit the principle that Presidents are entitled to presumptions of good faith and public interestedness in their official conduct.
 (2)Nothing in this joint resolution may be construed to imply that an explicit congressional denial of consent is required in order to trigger the prohibition of the Emoluments Clause; on the contrary, only an explicit grant of congressional consent can overcome the prohibition; this joint resolution thus represents not a necessary step to invocation and enforcement of the Clause but only a step taken to underscore the sense of Congress that compliance with the Clause is a matter of the greatest urgency and importance.
 3.Report to CongressPresident Donald J. Trump shall submit, within 30 days after the enactment of this joint resolution, to the Speaker of the House of Representatives and the President pro tempore of the Senate a report on matters relevant to this joint resolution, including a detailed account of actions taken to ensure compliance with the Constitution’s article I, section 9, also known as the Emoluments Clause.
		